569 F.3d 345 (2009)
Michael E. McKINZY, Sr., Appellant,
v.
UNION PACIFIC RAILROAD CO., Appellee.
No. 08-2896.
United States Court of Appeals, Eighth Circuit.
Submitted: April 14, 2009.
Filed: June 15, 2009.
Ronald D. Sandhaus, Sandhaus & Mandelbaum, LLC, Leawood, KS, argued, for appellant.
Torriano N. (Torry) Garland, Law Dept., Union Pacific RR Co., St. Louis, MO, argued, for appellee.
Before LOKEN, Chief Judge, and COLLOTON, Circuit Judge, and ROSENBAUM,[1] District Judge.
ROSENBAUM, District Judge.
Michael E. McKinzy appeals the district court's grant of summary judgment to the Union Pacific Railroad Company. For the reasons set forth in the order issued by the district court,[2] we affirm. See 8th Cir. R. 47B.
NOTES
[1]  The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, sitting by designation.
[2]  The Honorable Greg Kays, United States District Court, Western District of Missouri.